                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES-GENERAL

Case No.: CV 18-3571-DOC (PLA)                                                     Date: December 10, 2018

Title:    Gildardo Padilla, Jr. v. Commissioner of Social Security



                                                                                   G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                                                                   : MAGISTRATE JUDGE

         Christianna Howard                                N/A                                         N/A
          Deputy Clerk                             Court Reporter / Recorder                         Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                     ATTORNEYS PRESENT FOR DEFENDANT:
                NONE                                                               NONE

PROCEEDINGS: (IN CHAMBERS)

Pursuant to this Court’s Order of May 1, 2018 (ECF No. 7), defendant’s Answer to the Complaint was to be filed
within one hundred twenty (120) days of service of the Complaint. Defendant was also instructed to file the
Administrative Record with the Court and file and serve the Certified Administrative Record on plaintiff at the
same time that defendant answered the Complaint. On August 22, 2018, plaintiff filed with the Court a Proof
of Service on the Social Security Administration (ECF No. 14). Attached to plaintiff’s Proof of Service are
several return receipts, one addressed to the Civil Process Clerk, Office of the United States Attorney, Civil
Division, Federal Building, 300 North Los Angeles Street, Suite 7516, Los Angeles, CA 90012, and signed by
G. Ortega on July 16, 2018.

As of today’s date, neither an Answer nor the Certified Administrative Record has been filed. Accordingly, no
later than December 17, 2018, defendant is ordered to show cause why sanctions should not be imposed for
failure to follow Court orders. Filing of the Answer and the Certified Administrative Record on or before
December 17, 2018, shall be deemed compliance with this Order to Show Cause.




cc:      Gildardo Padilla, Jr., Pro Se
         AUSA - Office of the US Attorney


                                                                                  Initials of Deputy Clerk   ch

CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                   Page 1 of 1
